           Case 2:18-cv-01107-MSG Document 97 Filed 11/08/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
    RENA ABRAN,                                        :          CIVIL ACTION
                                                       :
                  Plaintiff,                           :
                                                       :
                          v.                           :          No. 18-cv-1107
                                                       :
    CITY OF PHILADELPHIA, ET AL.,                      :
                                                       :
                  Defendants.                          :
                                                       :

                                               ORDER

         AND NOW, this 8th day of November, 2019, upon consideration of Plaintiff, Rena Abran’s

letter (ECF No. 95) relative to Plaintiff’s “Motion to Compel Additional Discovery” (ECF No. 75)

and Defendant, Corizon Health, Inc.’s Response in Opposition (ECF No. 78) 1, I hereby find as

follows:

    I.   FACTUAL AND PROCEDURAL BACKGROUND

      1. On March 18, 2019, Plaintiff propounded its First Set of Interrogatories upon Defendant,

         Corizon Health, Inc. (“Corizon”).

      2. Plaintiff’s request and Corizon’s response were as follows:

                 15. Identify every document you prepared, reviewed, assisted in the
                 preparation of, or were otherwise associated with in the course of
                 your involvement with the incident involving Plaintiff at or near his
                 jail cell on March 26, 2016, and any other matter arising out of the
                 instant incident, including, but not limited to, any and/or all medical
                 records, statements, internal medical statements, reports or
                 documents, and any other documents generated, and provide same
                 as a production response.




1
 While my August 8, 2019 Order (ECF No. 88) originally denied both motions as moot, the
present Order addresses the merits of Plaintiff’s Compel Additional Discovery.
                                                   1
        Case 2:18-cv-01107-MSG Document 97 Filed 11/08/19 Page 2 of 4




              ANSWER:

              Gene Wilson’s electronic health record has been produced. In
              addition, a document was prepared pursuant to the 2008 regulation
              implementing the Patient Safety and Quality Improvement Act of
              2005. Corizon Health, Inc. objects to producing this document as it
              is, as provided for by the Act, privileged, confidential, and otherwise
              not discoverable as patient safety work product.

   3. As noted above, asserting the Patient Safety Work Product privilege, Corizon has refused

      to produce a document which related to its investigation of Gene Wilson’s suicide death.

  4. On July 2, 2019, Plaintiff filed the present Motion to Compel. (ECF No. 75.) Corizon

      filed its response on July 10, 2019. (ECF No. 78.)

  5. Based on the addition of new parties to the lawsuit, a Fifth Amended Scheduling Order

      was entered on August 8, 2019 (ECF No. 88), which extended discovery and denied

      Plaintiff’s Motion to Compel as moot.

II.   DISCUSSION

   6. Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain discovery

      regarding any nonprivileged matter that is relevant to any party's claim or defense . . .”

      Fed. R. Civ. P. 26(b)(1).

   7. The Patient Safety and Quality Improvement Act (“PSQIA”), 42 U.S.C. § 299b-22,

      establishes a “Patient Safety Work Product” privilege. Crawford v. Corizon Health, Inc.,

      No. 17-113, 2018 WL 3361147, at *2 (W.D. Pa. July 10, 2018).                      The privilege

      encompasses, inter alia, “any data, reports, records, memoranda, analyses, or written or

      oral statements which . . . are assembled or developed by a provider for reporting to a

      patient safety organization and are reported to a patient safety organization.” 42 U.S.C.A.

      § 299b-21(7)(A)(i)(I).




                                                2
        Case 2:18-cv-01107-MSG Document 97 Filed 11/08/19 Page 3 of 4




   8. Plaintiff argues that the Motion to Compel should be granted, claiming that Corizon has

      failed to meet its burden of demonstrating that it is entitled to the Patient Safety Work

      Product privilege.

   9. Despite Plaintiff’s arguments to the contrary, Corizon offers support for all requisite

      elements to trigger this privilege, thus preventing production of the disputed document.

      Namely, Corizon has articulated:

              [T]he document for which privilege was asserted by Corizon
              pursuant to the PSQIA were assembled and developed by Corizon
              for the purpose of reporting to a patient safety organization, were
              placed into Corizon’s Patient Safety Evaluation System (“PSES”)
              database, and were submitted to Corizon’s PSO . . .

      (Corizon’s Resp. to Pl.’s Mot. to Compel at 4, ECF No. 78-1.)

   10. Plaintiff’s reliance on Crawford v. Corizon Health, Inc., No. 17-113, 2018 WL 3361147,

      at *2 is misplaced. There, the Court held that the defendant failed to demonstrate its

      entitlement to the Patient Safety Work Product privilege. Specifically, the defendant failed

      to assert one of the express requirements of the privilege—that the defendant assembled or

      developed the documents in question for reporting to a patient safety organization. Id.

      Unlike in Crawford, Corizon here has expressly articulated the requirements to trigger

      application of the privilege.

   11. As such, Corizon has established that the document is entitled to protection, pursuant to

      the Patient Safety Work Product privilege.


      WHEREFORE, it is hereby ORDERED that Plaintiff’s “Motion to Compel Additional

Discovery” (ECF No.75) is DENIED.




                                               3
Case 2:18-cv-01107-MSG Document 97 Filed 11/08/19 Page 4 of 4




                                  BY THE COURT:



                                  /s/ Mitchell S. Goldberg

                                  MITCHELL S. GOLDBERG, J.




                              4
